Judgment was entered in the Supreme Court
Per Ctjriam.
— The defence in this case taken by the answer of the respondents, sets up no irregularity in the proceedings requiring the county commissioners to build the proposed bridge, but they rest their case on the lapse of time since these proceedings were had, viz. fourteen years; and on an alleged change in the financial condition of the county. We see nothing which constitutes lapse of time a defence — no statute, or practice, to that effect exists. So, as to the supposed change in the financial condition of the county. It might be well answered to this, that the county took the risk of this when she procrastinated in the performance of an ascertained duty, and cannot be heard to complain now of it as a justification for past neglect, and a postponement of the duty altogether. As to the want of means, the Act of 13th June 1836, authorizes the commissioners to raise them with the county levies. If the county was able, fourteen years ago, to build the bridge, as the proper authorities decided she was, it would seem strange if she is not so now. That the county is not able is, however, an argument, but is not alleged in form so as to be a defence. The costs were properly put upon the county — she was the only party in default. We think the judgment on the demurrer was proper, and the decree is consequently affirmed with costs.